Case 1:21-cv-20812-XXXX Document 1-1 Entered on FLSD Docket 02/26/2021 Page 1 of 7

“Exhibit A”
Case 1:21-cv-20812-XXXX Document 1-1 Entered on FLSD Docket 02/26/2021 Page 2 of 7
Filing # 117825835 E-Filed 12/08/2020 11:34:57 AM

IN THE CIRCUIT COURT OF THE 11"
JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

GENERAL JURISDICTION DIVISION

 

CASE NO.:

ENIER GUERRA,

Plaintiff,
VS.
HOME DEPOT U:S.A., INC.,

Defendant.

/
COMPLAINT FOR DAMAGES

 

COMES NOW the Plaintiff, ENTER GUERRA, by and through the undersigned counsel,
and hereby sues the Defendant, HOME DEPOT U.S.A., INC., and all allegations being of fact
extant at all times pertinent hereto— alleges that:

GENERAL ALLEGATIONS

1. This is an action for damages in excess of Thirty Thousand ($30,000.00) Dollars
and otherwise within the jurisdiction of this Court.

Pa Plaintiff ENIER GUERRA (hereinafter “GUERRA”), at all times material hereto,
was and is a resident of Miami-Dade County, Florida, over the age of eighteen (18) years, and
otherwise sui juris.

3. Defendant HOME DEPOT U.S.A., INC. (hereinafter “HOME DEPOT”), at all
times material hereto, was and is a foreign profit corporation conducting business in Miami-Dade
County, Florida, engaged in the business of selling home improvement products and supplies to
members of the general public, such as Plaintiff, through retail stores and otherwise.

DIAMOND LAW, P.A.

90 ALMERIA AVENUE, SUITE 202, CORAL GABLES, FL 33134
OFFICE@DIAMONDLAWEL.COM | WWW.DIAMONDLAWFL,.COM
Case 1:21-cv-20812-XXXX Document 1-1 Entered on FLSD Docket 02/26/2021 Page 3 of 7

4. On or about May 29, 2018, GUERRA was a customer and business invitee
lawfully within Defendant HOME DEPOT’s West Dade store, HOME DEPOT Store # 206,
located at or about 11305 SW 40" Street in Miami, Miami-Dade County, Florida.

5. At said time and place, GUERRA was standing in Defendant’s store’s loading
area near a pallet of stacked concrete block when a HOME DEPOT employee, agent and/or
ostensible agent physically bumped, moved, shifted or otherwise physically interacted with the
stacked concrete block on the pallet, causing a block to fall from the pallet and onto GUERRA’s
foot.

6, As a direct and proximate result of the incident, as described above, GUERRA
sustained very serious and permanent injuries.

7. GUERRA has complied with all conditions precedent to bringing this action or
such conditions have been waived.

COUNT I
NEGLIGENCE CLAIM AGAINST HOME DEPOT U.S.A., INC.

8. Plaintiff realleges and reavers paragraphs 1-7 as if specifically set forth herein.

9, HOME DEPOT owned, operated, managed and/or controlled the subject premises
which included the loading areas of the store.

10. | GUERRA was legally on HOME DEPOT’s premises as a customer and business
invitee and was conducting himself in a reasonable and prudent manner with due regard for his
own safety.

11. | GUERRA was standing next to a pallet of concrete block in the loading area of
HOME DEPOT’s store on the above premises when suddenly and without warning a HOME

DEPOT employee, agent and/or ostensible agent physically bumped, moved, shifted or otherwise

DIAMOND LAW, P.A.
90 ALMERIA AVENUE, SUITE 202, CORAL GABLES, FL 33134
OFFICE@DIAMONDLAWFL.COM | WWW. DIAMONDLAWFL.COM
Case 1:21-cv-20812-XXXX Document 1-1 Entered on FLSD Docket 02/26/2021 Page 4 of 7

physically interacted with the stacked concrete block on the pallet, causing a block to fall from
the pallet and onto GUERRA’s foot. |

12. HOME DEPOT undertook and owed a duty to exercise reasonable care and
maintain its loading area, store and premises in a reasonably safe condition so that it did not pose
an unreasonable risk of harm to those legally on the premises, including GUERRA, to supervise
and provide a reasonably safe environment for those legally on the premises, including
GUERRA, and to provide reasonably adequate warning to those legally on the premises,
including GUERRA, with regard to any hazardous condition existing on its premises.

13. At the time and place of the occurrence, as described above, HOME DEPOT, by
and through its employees, agents, apparent agents and/or ostensible agents, negligently
breached its duty of care by and through the following acts and omissions:

a. failing to maintain its premises in a reasonably safe condition;

b. creating a zone of risk to the public, and specifically GUERRA, by
permitting customers into areas of the property which were unsafe and/or
where employees and agents were performing hazardous work, and created an
unreasonable risk of harm;

c. creating a zone of risk by failing to conduct loading/delivering concrete
block on its property to its customers in a reasonably safe and prudent
manner;

d. creating a zone of risk by failing to implement reasonably safe and prudent
procedures for the loading/delivery of purchased concrete block and/or failing

to ensure such procedures were adhered to and enforced;

DIAMOND LAW, P.A.
90 ALMERIA AVENUE, SUITE 202, CORAL GABLES, FL 33134
OFFICE@DIAMONDLAWFL.COM | WWW.DIAMONDLAWSFL,COM
Case 1:21-cv-20812-XXXX Document 1-1 Entered on FLSD Docket 02/26/2021 Page 5 of 7

e. failing to warn Plaintiff of the hazard created by its employee/agent’s
method of loading/delivery of concrete block, and of the hazard created by the
employee’s use of this method of loading/delivery while in close proximity to
GUERRA’s person;

f. failing to warn GUERRA of the hazard created by Defendant’s
employee/agent’s method of loading and of danger and risks associated with
being within the store’s loading bay during loading, through inadequate use of
warnings, signs, markings and/or barriers.

14. As adirect and proximate result of HOME DEPOT’s above-described negligent
conduct, HOME DEPOT’s employee or agent, while loading concrete block from the store’s
loading area onto GUERRA’s vehicle, physically interacted with a pallet of stacked concrete
block in such a manner that a concrete block fell from the stack and onto GUERRA’s foot.

15. Asaresult, GUERRA suffered bodily injury and resulting pain and suffering,
disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn
money, and aggravation of a previously existing condition. The losses are either permanent or
continuing and Plaintiff will suffer such losses in the future.

WHEREFORE, Plaintiff demands judgment against Defendant HOME DEPOT in an
amount in excess of $30,000.00, plus taxable costs of this action, and further demand trial by
jury of all issues so triable as a matter of right.

COUNT II
VICARIOUS LIABILITY AGAINST HOME DEPOT U.S.A., INC.

19. The Plaintiff realleges and reavers paragraphs 1-11 as if specifically set forth

herein.

DIAMOND LAW, P.A,
90 ALMERIA AVENUE, SUITE 202, CORAL GABLES, FL 33134
OFFICE@DIAMONDLAWFL,COM | WWW.DIAMONDLAWFL.COM
Case 1:21-cv-20812-XXXX Document 1-1 Entered on FLSD Docket 02/26/2021 Page 6 of 7

20. At said time and place, the above-described at-fault HOME DEPOT
employee/agent was a HOME DEPOT employee/agent acting within the course and scope of his
employment/agency and subject to HOME DEPOT’s right to control.

21. At said time and place, that employee/agent was acting, and committed the
negligent acts described above, in the interests of HOME DEPOT, was doing something
reasonably incidental to his employment/agency with HOME DEPOT and was in course and
scope of his employment/agency with HOME DEPOT.

22. Asaresult, HOME DEPOT is vicariously responsible for any and all injuries and
damages caused by the negligence of its employee/agent pursuant to the doctrine of respondeat
superior.

23. As aresult of the negligence of the above-described HOME DEPOT
employee/agent, Plaintiff suffered serious bodily injury and resulting pain and suffering,
disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn
money, and aggravation of a previously existing condition. The losses are either permanent or
continuing and Plaintiff will suffer such losses in the future.

WHEREFORE, Plaintiff demands judgment against the Defendant HOME DEPOT in an
amount in excess of $30,000.00, plus taxable costs of this action, and further demands trial by

jury of all issues so triable as a matter of right.

DIAMOND LAW, P.A.
90 ALMERIA AVENUE, SUITE 202, CORAL GABLES, FL 33134
OFFICE@DIAMONDLAWEL.COM | WWW.DIAMONDLAWFL.COM
Case 1:21-cv-20812-XXXX Document 1-1 Entered on FLSD Docket 02/26/2021 Page 7 of 7

aaa
DATED this 3° day of December, 2020,

DIAMOND LAW, P.A.

90 Almeria Avenue

Suite 202

Coral Gables, Florida 33134
Phone: (305) 444-1701

Fax: (305) 444-16

  

DIAMOND LAW, P.A.
90 ALMERIA AVENUE, SUITE 202, CORAL GABLES, FL 33134
OFFICE@DIAMONDLAWFL.COM | WWW.DIAMONDLAWFL.COM
